IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,038-01


                       EX PARTE NURU NATHAN TINCH, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 49005-B-H-1 IN THE 124TH DISTRICT COURT
                              FROM GREGG COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of aggravated assault and sentenced to thirty-two years’

imprisonment. He filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied his right to an appeal because counsel was not notified

of her appointment until after the time to file notice of appeal had passed. Based on the record, the

trial court has found that Applicant should be granted an out-of-time appeal.

       Relief is granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003). Applicant may

file an out-of-time appeal of his conviction in cause number 49005-B from the 124th District Court

of Gregg County. Within ten days from the date of this Court’s mandate, the trial court shall
                                                                                                      2

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him on direct appeal. All deadlines shall

be calculated as if Applicant was sentenced on the date of this Court’s mandate. Should Applicant

decide to appeal, he must file a written notice of appeal in the trial court within thirty days from the

date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: April 1, 2020
Do not publish